          MEMO
          Case     ENDORSED Document 38 Filed 09/16/21 Page 1 of 1
               1:20-cr-00585-ALC




                                     MARK A. MACRON
                                       ATTORNEY AT LAW
                                   _________________________
Admitted to practice                       491 Bard Avenue
in the Courts of New York            Staten Island, New York 10310
and New Jersey                            Tel: (718) 889-3582
                                          Fax: (718) 889-3584
                                        mark@macronesq.com


September 16, 2021
Honorable Andrew L. Carter, Jr.                                                             9/16/21
US District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov
Re:     US v. Ronald Romano, 1:20-cr-00585-ALC
        Defendant’s Request to Travel to Connecticut


Dear Judge Carter,
I represent Ronald Romano. On June 16, 2021, Your Honor granted Mr. Romano permission to
travel to the District of Connecticut to attend his aunt’s funeral services and related matters. Said
permission expired June 30, 2021. On July 2, 2021, Your Honor extended permission for him to
travel to the District of Connecticut to attend to his aunt’s estate matters. Said permission expired
on August 31, 2021.
Mr. Romano now requests that Your Honor extend permission for him to continue to travel to
the District of Connecticut to further attend to his aunt’s estate matters. It is requested that this
permission be extended until November 30, 2021.
On September 8, 2021, AUSA Nicholas Chiuchiolo stated to me by email that the Government
had no objection to the request now made before Your Honor. On September 16, 2021, Officer
Dayshawn Bostic of Pretrial Services stated in an email to me that he too had no objection to the
request now made.
Your Honor’s consideration to this request is greatly appreciated.
Respectfully submitted,
/S/
Mark A. Macron
cc:     Nicholas.Chiuchiolo@usdoj.gov; Timothy.Capozzi@usdoj.gov
        Dayshawn_Bostic@nyspt.uscourts.gov
                     The application is GRANTED.
                     So Ordered.
                                                                                         9/16/21
